FILED
                            NOT FOR PUBLICATION                             OCT 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



IOSEFA POTOAE,                                   No. 08-71850

              Petitioner,                        Agency No. A073-444-385

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 8, 2011 **
                               Seattle, Washington

Before: REINHARDT, W. FLETCHER, and RAWLINSON, Circuit Judges.

       Petitioner, Iosefa Potoae (Potoae), a native of Somoa and lawful permanent

resident, petitions for review of the Board of Immigration Appeals (BIA) decision

finding Potoae removable pursuant to 8 U.S.C. § 1227(a)(2)(A)(i). The BIA

determined that Potoae’s conviction for communicating with a minor for immoral

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
purposes, in violation of Wash. Rev. Code § 9.68A.090, constituted a crime

involving moral turpitude.

      The BIA correctly concluded that Potoae was removable under 8 U.S.C. §

1227(a)(2)(A)(i) for commission of a crime involving moral turpitude. We have

defined moral turpitude as “conduct that is inherently base, vile, or depraved and

contrary to accepted rules of morality.” Morales v. Gonzales, 478 F.3d 972, 978

(9th Cir. 2007), as amended (citations and internal quotation marks omitted).

Applying this definition, we held that violation of § 9.68A.090 categorically

constitutes a crime involving moral turpitude. See id. Our holding in Morales

controls this case and compels the conclusion that Potoae was removable for

having committed a crime involving moral turpitude.1

      PETITION DENIED.




      1
        Because we determine that Potoae was removable due to his commission of
a crime involving moral turpitude, we need not and do not address the BIA’s
determination that Potoae was also removable due to his commission of an
aggravated felony.

                                          2